The Prudential Insurance Company of America Thomas C. Castano Vice President and Corporate Counsel Law Department The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 March 11, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Prudential Variable Appreciable Account(File No. 811-5466) Dear Commissioners: On behalf of The Prudential Insurance Company of America and the Prudential Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the “Act”), that the Account’s annual report for the period ending December 31, 2010 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following annual reports for the underlying funds: 1. Filer/Entity: AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.: 811-07452 CIK No.: 0000896435 Accession No.:0000950123-11-018617 Date of Filing:02/25/11 2. Filer/Entity: American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.: 0000814680 Accession No.:0001437749-11-001014 Date of Filing:02/23/11 3. Filer/Entity: Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.: 0000814679 Accession No.:0001193125-11-055082 Date of Filing:03/03/11 4. Filer/Entity: Janus Aspen Series Registration No.:811-07736 CIK No.: 0000906185 Accession No.:000095123-11-019115 Date of Filing:02/28/11 5. Filer/Entity: MFS Variable Insurance Trust Registration No.:811-08326 CIK No.: 0000918571 Accession No.:0001193125-11-053008 Date of Filing:03/02/11 6. Filer/Entity: T. Rowe Price International Series, Inc. Registration No.:811-07145 CIK No.: 0000918292 Accession No.:0000918292-11-000003 Date of Filing:02/22/11 7. Filer/Entity: The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.: 0000711175 Accession No.:001193125-11-054822 Date of Filing:03/03/11 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, /s/ Thomas C. Castano VIA EDGAR
